Motion by appellant to amend remittitur granted. Return of remittitur requested and when returned it will be amended by adding thereto the following: Upon this appeal there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: The defendant argued that his conviction violated the right of freedom of speech guaranteed by the Fourteenth Amendment of the Constitution of the United States. This court held that the conviction aforesaid did not violate the right of freedom of speech guaranteed by the Fourteenth Amendment of the Constitution of the United States. *Page 980